DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/12/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lahteenmaki (USPGPUB 2005/0048461).
 	Regarding claim 1, Lahteenmaki discloses a beverage dispenser network (see Figure 7), comprising:
a profile database (304) configured to store a user profile (see paragraphs [0111] and [0122]), the user profile comprises a personal parameter for a beverage (see “scent or flavouring” in paragraph [0042] and “flavonoid” in paragraph [0059]) and a performance parameter for the beverage (see paragraph [0027]);
a server (302,303) configured to receive an update to the user profile (see paragraph [0116]) that changes the personal parameter or the performance parameter (see paragraph [0078]); and
a plurality of beverage dispensers (100,108) configured to receive the user profile with the changed personal or performance parameter from the server in response to the update (see paragraph [0121]).
	Regarding claim 2, Lahteenmaki discloses the beverage dispenser network of claim 1, wherein the personal parameter is a flavor (see paragraph [0042]), flavor intensity level, level of sweetness, or other non-functional additive for a dispensed beverage.
	Regarding claim 3, Lahteenmaki discloses the beverage dispenser network of claim 1, wherein the performance parameter is a vitamin, mineral, electrolyte, sodium, potassium, magnesium, calcium, protein, carbohydrate, medicine or other functional additive for a dispensed beverage (see paragraph [0027]).
	Regarding claim 4, Lahteenmaki discloses the beverage dispenser network of claim 1, wherein the server is configured to permit an administrative user (see “authorities treating the user” in paragraph [0046]) to provide the update to change the performance parameter of the user profile (see “probability weighing coefficients defined to the database” in paragraph [0024]).
	Regarding claim 5, Lahteenmaki discloses the beverage dispenser network of claim 4, wherein the server is further configured to permit an end user to provide the update to change the personal parameter of the user profile (see paragraph [0074]).
	Regarding claim 6, Lahteenmaki discloses the beverage dispenser network of claim 5, wherein the server is further configured to deny the end user to provide the update to change the performance parameter of the user profile (see “intake limits” in paragraph [0024], “reduce its amount” in paragraph [0041], “restriction conditions” in paragraph [0097]-[0098], and paragraph [0100]). 
	Regarding claim 7, Lahteenmaki discloses the beverage dispenser network of claim 5, wherein the administrative user is an athletic trainer (see “authorities treating the user” in paragraph [0046], paragraphs [0051]-[0052], [0111], and [0115]) and the end user is an athlete (see paragraphs [0042] and [0083]).
	Regarding claim 8, Lahteenmaki discloses the beverage dispenser network of claim 1, further comprising:
an external display configured to show a report of a dispensing session completed on one of the plurality of beverage dispensers (see paragraph [0053]).
	Regarding claim 9, Lahteenmaki discloses the beverage dispenser network of claim 1, wherein each of the plurality of beverage dispensers and the user profile are associated with a common customer number (see “call number” in paragraph [0072] and/or “mobile phone number” in paragraph [0123]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
M.K.C.
9/30/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655